     Case 2:18-cv-08566-AB-SK Document 8 Filed 10/09/18 Page 1 of 2 Page ID #:96



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar No. 274184)
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7        1400 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-3391
 9        Facsimile: (213) 894-0142
          E-mail:    John.Kucera@usdoj.gov
10
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                            UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,               No. CV 18-8565 -SVW-JEMx
15
16             Plaintiff,                    WARRANT

17                   v.

18   $16,500,000.00 IN BANK FUNDS
     SEIZED FROM K&H ACCOUNT ‘1210,
19
               Defendant.
20
21
22        TO: UNITED STATES MARSHALS SERVICE:
23        A Verified Complaint for Forfeiture having been filed in this
24   action,
25        IT IS ORDERED that you seize the defendant, $16,500,000.00 in
26   Bank Funds Seized from K&H Account ‘1210, and cause the same to be
27   detained in your custody, or in the custody of a Substitute
28   Custodian, until further notice of the Court, and that you give due
     Case 2:18-cv-08566-AB-SK Document 8 Filed 10/09/18 Page 2 of 2 Page ID #:97



 1   notice to all interested persons that they must file their Claims and
 2   Answers with the Clerk of this Court within the time allowed by law.
 3        YOU ARE FURTHER ORDERED to file this process in this Court with
 4   your return promptly after execution.
 5
                    10/9/2018
 6        DATED:   _______________________
 7

 8

 9                                           KIRY
                                                Y K. GRAY, Clerk
                                                           Cler
10                                           _____________________________
                                             ____________
                                                       ____
                                                          ___
                                                            ___
                                                              __
11
                                             Deputy Clerk of
                                                          of Court
                                                              Co

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            2
